—Appeal from a judgment of the Supreme Court (Connor, J.), entered December 17, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s motion for reconsideration.
Petitioner, a prison inmate, commenced this proceeding challenging a determination denying a request for visitation from his mother, who was then participating in a temporary release program at the facility where she was incarcerated. By judgment entered July 8, 1998, Supreme Court dismissed the petition and petitioner did not file a notice of appeal. Petitioner then moved for reconsideration. The court denied the motion in a judgment entered December 17, 1998 and petitioner now appeals from this denial.
To the extent that petitioner’s motion can be construed as one for renewal, we find that it “fails to allege any new or previously unknown facts, [thus,] it must be considered a motion for reargument and not a motion for renewal” (Suarez v State of New York, 193 AD2d 1037; see, Matter of Syblis v New York State Bd. of Parole, 240 AD2d 821, 822; Matter of Johnson v Coombe, 236 AD2d 669). Inasmuch as no appeal lies from the denial of a motion to reargue, we conclude that the appeal must be dismissed (see, Matter of James v Rodriguez, 193 AD2d 990).
Mercure, J. P., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, without costs.